Citation Nr: 0836275	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-10 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating greater than 50 percent 
for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran had a hearing before the 
Board in December 2007 and the transcript is of record.

The Board notes this appeal stems from a claim seeking total 
disability based on individual unemployability (TDIU) due to 
the veteran's only service-connected condition, an anxiety 
disorder.  As will be explained more thoroughly below, the 
decision here is granting the veteran a 100 percent schedular 
rating for his anxiety disorder from the date he filed his 
TDIU claim.  Accordingly, the veteran's TDIU claim is deemed 
moot as a matter of law.  See VAOPGCPREC 6-99 (Sep. 6, 1999), 
64 Fed. Reg. 52,375 (1999) (where VA's General Counsel held 
that a claim for a TDIU for a particular service-connected 
disability, or disabilities, may not be considered when the 
veteran already has a 100-percent rating on a schedular 
basis); see also Bowling v. Principi, 15 Vet. App. 1 (2001); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 
C.F.R. § 4.16(a) (a TDIU only may be assigned "where the 
schedular rating is less than total....").  Thus the issue 
has accordingly been omitted above.


FINDING OF FACT

The veteran's anxiety disorder is manifested by poor memory, 
irritability, daily depression, impaired cognitive 
functioning, multiple suicide attempts and social isolation 
all resulting in severe and total, social and occupational 
impairment



CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The veteran alleges his anxiety disorder precludes him from 
working.  Specifically, the veteran stopped working in 2002 
and alleges even before quitting his job, he was known to 
miss a considerable amount of work due to his psychiatric 
condition.  Again, the Board notes that this appeal stems 
from the veteran's TDIU claim.  Given that the veteran's only 
service-connected condition is his anxiety disorder, the RO 
presumed an increased rating claim as well.  The veteran 
timely perfected an appeal as to both issues.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, such as the case here, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
upon all the evidence of record that bears on occupational 
and social impairment, rather than solely upon the examiner's 
assessment of the level of disability at the moment of the 
examination. When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126. 
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9400. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners 
to reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

In this case, the medical records show some disparity in the 
assessment of the severity of the veteran's anxiety disorder.  
Since the veteran's 2005 claim, treatment records indicate 
GAF scores ranging from 38 to 40.  The veteran was afforded a 
VA examination in August 2006 where the examiner indicated a 
GAF score of 25.  The DSM-IV provides for a GAF rating of 21 
to 30 where behavior is considerably influenced by delusions 
or hallucinations OR serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF rating of 31 to 40 is provided 
for some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
medical records as a whole support a finding of total 
impairment, 100 percent, due to the veteran's anxiety 
disorder.

The veteran was hospitalized for his anxiety disorder in 
1979, 2002 and 2004.  Since the filing of his claim, VA 
outpatient treatment records indicate the veteran, since 
2005, had sporadic treatment for his anxiety disorder with 
GAF scores ranging from 38 to 40.  In September 2005, the 
veteran indicated he still was having some trouble adjusting 
to life since his 2004 hospitalization.  He indicated he 
started pulling his hair out subconsciously.  The treatment 
provider indicated the veteran was living in a seniors' 
community and inconsistently took his antidepressant 
medications.  Other treatment records indicated the veteran 
attempted to get involved with volunteer or work programs, 
but the attempts were usually short-lived due to boredom and 
depression.   

The veteran was afforded a VA examination in August 2006 
where the veteran was diagnosed with anxiety disorder and 
depression and assigned a GAF score of 25.  The Board notes 
the examiner fully detailed the veteran's medical history 
from 1979 to the present indicating GAF scores as high as 60 
at times.  When compared with the historical treatment 
records in the file, it is clear the detailed medical history 
is merely a recitation of the facts found in the veteran's 
file and not the examiner's opinion of the severity of the 
veteran's current condition.  The RO mistakenly confused the 
examiner's current findings and assigned GAF score with the 
mere recitation of old findings indicated as part of the 
veteran's pertinent medical history.

Rather, towards the end of the examination report, the 
examiner indicated the veteran's current manifestations due 
to his anxiety disorder to include: anxiety, restlessness, 
fatigue, difficulty concentrating, irritability, muscle 
tension and difficulty staying asleep.  

The examiner also indicated the veteran shaved his head bald 
to avoid pulling his hair subconsciously and, indeed, the 
veteran had an ulcerated area where he used to pull most of 
his hair.  Although the veteran did not exhibit any psychotic 
symptoms at the time, the examiner significantly noted the 
veteran had a tremor of his right hand, disorientation to 
time and a blunt affect.  The veteran also complained of a 
poor memory, which was exhibited on objective examination. 
The examiner also suspected cognitive functioning impairment.  
All of the examiner's findings supported the assigned GAF 
score of 25.  The examiner further noted the veteran was not 
competent to handle his own funds for VA purposes. 

In regard to social impairment, the examiner indicated the 
veteran was divorced and had some intermittent relationships, 
but overall had a preference of being alone.  The veteran 
also testified during his hearing before the Board that he 
used to be involved in some veterans' organizations, but 
currently has no friends and prefers to stay home alone.  

The Board finds the VA examiner's opinion compelling. The 
examiner reviewed the claims file at the time and 
contemporaneous outpatient treatment records support the 
examiner's findings.  Specifically, VA outpatient treatment 
records from 2005 indicate the veteran ceased all outside 
social activities and had a problem with pulling his own hair 
out subconsciously.  The records also indicate the veteran 
has limited contact with anyone, to include family, and 
generally keeps to himself.  Although GAF scores varied from 
25 to 40, all GAF scores represent a serious condition, which 
is consistent with the symptoms described in the examiner's 
report.

The Board notes that the veteran indicated at his December 
2007 hearing that he was treated again recently in November 
2007 for an additional suicide attempt, although he was not 
hospitalized for a lengthy period of time.  He also indicated 
he receives Social Security Administration (SSA) disability 
benefits for his psychiatric disorder.  The veteran further 
testified he attempted VA vocational rehabilitation in order 
to find any type of work, but to no avail.  The Board notes 
the medical treatment, SSA records and VA vocational 
rehabilitation records referenced by the veteran are not 
currently of record.  Even without the benefit of these 
additional records, it is still clear the veteran's condition 
is severe and renders him totally unemployable. 

The veteran, according to the August 2006 VA examination and 
associated treatment records, has symptoms ordinarily 
associated with total social and occupational impairment, 
such as impaired thought processes or communication, 
inappropriate behavior, disorientation, memory loss and 
social isolation.  Although GAF scores indicated throughout 
the year vary significantly, resolving any reasonable doubt 
in the veteran's favor, the Board finds that he meets the 
requirements for a 100 percent schedular rating from the date 
he filed his TDIU claim. 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Since the claim is being granted, any deficiencies 
in notice or assistance were not prejudicial to the veteran. 


ORDER

Entitlement to a 100 disability rating for anxiety disorder 
is granted, subject to the laws and regulations governing 
monetary awards.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


